Citation Nr: 1715049	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-10 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for Crohn's disease, to include as secondary to service-connected cholecystectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Allen, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1962 to May 1966.  

The case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that, in pertinent part, declined to reopen a claim of service connection for Crohn's disease.  

In a decision issued in July 2014, the Board reopened the issue of entitlement to service connection for Crohn's disease and remanded the underlying service connection claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional evidentiary development is required before the Veteran's claim may be adjudicated on its merits.  

The Veteran seeks service connection for Crohn's disease, which he believes had its onset in service or is secondary to his service-connected cholecystectomy.  In July 2014, the Board remanded this issue to provide the Veteran with an additional VA examination.  Such an examination was conducted in September 2014; however, after reviewing the examination report, the Board finds that additional development as well as an addendum opinion is necessary.

First, the September 2014 VA examiner opined that the Veteran's Crohn's disease was less likely than not incurred in or caused by his military service and explained that the Veteran did not have any evidence of Crohn's disease.  However, in providing this opinion, the examiner failed to address and discuss the other treatment records and VA examination reports that include a diagnosis of Crohn's disease.  In remanding this claim, the examiner is asked to reconcile these findings.

Second, in the Board's July 2014 remand, it intended to ask the examiner to provide an opinion as to whether the Veteran's claimed disability was caused or permanently aggravated by his service-connected cholecystectomy.  However, due to a typographical error in the remand, an opinion was requested as to whether it was secondary to his service-connected bilateral knee disabilities.  [Notably, the Veteran is not service-connected for a bilateral knee disability.]  The September 2014 VA examiner responded to the question as it was posed and thus did not comment on the relationship, if any, between the Veteran's claimed disability and his gallbladder disease.  On remand, this deficiency should be corrected.  

Finally, in providing the requested opinion, the September 2014 VA examiner supported her opinion by citing to a March 2011 colonoscopy which the examiner noted was negative for Crohn's disease.  However, the cited March 2011 colonoscopy is not included in the current record.  Before the case can be adjudicated the missing colonoscopy report must be added to the record.  In this regard, the Board notes that VA treatment records from February 2011 show that a colonoscopy consult from Dr. B.R. in Branson, Missouri was scanned into VistA Imagine, and that in March 2011, a total colonoscopy operative report from "Skaggs" was scanned into VistA Imaging.  The Board does not have access to VistA.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the outstanding February 2011 colonoscopy consult from Dr. B.R. in Branson, Missouri, and the March 2011 colonoscopy report from Cox Medical Center (formerly Skaggs Medical Center) in Branson, Missouri.  The AOJ may request that the Veteran provide the authorization necessary for acquiring the additional record, if necessary.

2.  After the above records development is completed, return the claims file (to include this remand) to the September 2014 VA examiner for a supplemental opinion.  If the September 2014 VA examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner. 

A) The examiner is asked to reconcile her finding that the Veteran does not have Crohn's disease with the other treatment records and VA examination reports of record that include a diagnosis of Crohn's disease.  In particular, she should explain her agreement or disagreement with those past diagnoses.  

The examiner should also be aware that for a finding of a "current disability," the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim

B) If it the examiner revises her opinion to find that the Veteran either presently has Crohn's disease or at any point during the appeal period (i.e., from November 2010) had a diagnosis of Crohn's disease, then she should opine as to whether it is at least as likely as not (50 percent or better probability) related to the Veteran's military service, to include his documented in-service treatment for gastrointestinal problems.  

C) The examiner should also opine as to whether the Veteran's Crohn's disease is at least as likely as not (50 percent or better probability) caused by or permanently aggravated by the Veteran's service-connected cholecystectomy.

The need for an additional examination is left to the discretion of the individual providing the above-requested opinions.  If any additional examination/opinion is deemed necessary, such an examination should be scheduled and the examiner should be asked to address the same questions.

The examiner must explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must explain why the opinion sought cannot be offered without resort to speculation.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




